Case 3:20-cv-02497-DMS-KSC Document 1-2 Filed 12/23/20 PageID.6 Page 1 of 14




                          Exhibit A
         Case 3:20-cv-02497-DMS-KSC Document 1-2 Filed 12/23/20 PageID.7 Page 2 of 14

                                                                                                                                                       SUiU1i-100
                                             SUMMONS                                                                       (SOLO PARA USO DE LA CORTE)

                                        (CITACION JUDICIAL)                                                          EL.ECTROHICAL.LY FSLE[k
                                                                                                                       Superior Court of Califs,mia,
PdOTICE TO DEFERI€.7,QNT:                                                                                                 County of San diegr
(AVISO AL DEMANDADO):                                                                                                  10/2612024 at 01:33:34Al
Rai12hs Gr®cei-y CJ®rnpany, an Ohio Corporation and Does 1-10                                                           CIerk of the sUperior Colurt
YOLI ARE BEIIVG SlT                                                                                                gy C,regory Hlomick,Deputy Cierk,
(LO ESTA DEMANDANDO EL DEMANDANTE):
Chris Langer
-tdOTICE! You have been sued. The court may dec[de against you without your being heard un!ess you respond within 30 days. Read the informat[on
below.
  You have 30 CALENDER DAYS after this summons and [ega[ papers are served on you to fi!e a written response at this court and have a copy served
on the plaintiff. A letter or phone ca!I wi[l not protect yoLt. Your written response must be in proper legal form if you want the court to hear your case.
There may be a court form that you can use for your response. You can find these court forms and more inforrnation at the Ca!ifornia Courts Online
Se!f-He!p Center (wrraw.courtinfo.ca.aovJselfhelp), your county law !ibrary, or the courthouse nearest you. if you cannot pay the filing fee, ask the court
clerk for a fee waiver form. If you do not file your response on time, you may lose the case by defau!t, and your wages, money, and property may be
taken without further warning from the court.
   There are other legal requirements. You may want to ca[1 an attorney right away. If you do not know an attorney, you may want to call an attorney
referra[ service. If you cannot afford an attorney, you may be e!igib!e for free [ega[ services from a nonprofit !egal services program. You can !ocate
these nonprofit groups at the Ca[[fornia Lega! Serv[ces Web site (www.lawhelpca!iforn[a.orca), the Ca!ifornia Courts On[fne Self-He!p Center
(www.courtinfo.ca.aov/se!fhelp), or by contacting your !ocal court or county bar association. fVOTE: The court has a statutory !ien for waived fees and
costs on any sett!etnent or arbitration award of $10,000 or more in a civil case. The court's [ien must be paid before the court will dismiss the case.
IAVISO! Lo han demandado. Si no responde dentro de 30 dias, la corte puede decider en su contra sin escuchar su version. Lea !a information a
continuacion.
  Tiene 30 DIAS DE CALENDARIO despues de que le entrguan esta citacion y pape!es !egales para presentar una respuesta por escrito en esta corte y
hacer que se entrgue una copia al demandante. Una carta o una !lamada te!efonica no !o protegen. Su respuesta por escrito tine que estar en formato
legal correcto si desea que procesen su caso an !a corte. Es possib!e que haya un formu!ario que usted pueda usar para su respuesta. PLtede
encontrar estos formu!arios de la corte y mas informacion en al Centro de Ayuda de las Cortes de Catifornia (vrww.courtinfo.ca.gov/selfhe!p/espanol/),
en !a bib!ioteca de [eyes de su condado o en ]a corte que [e quede mas cerca. Si no puede pagar la cuota de presentacion, pida al secretario de la
corte que le de un formulario de exencion de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte
!e podra quitar su sueldo, dinero y bienes sin mas advertencia.
  Hay otros requisitos [ega!es. Es recommendable que Ilame a un abogado inmediatamente. S[ no conoce a un abogado, puede !lamar a un servicio
de remission a abogados. Si no puede pagar a un abogado, es possib[e que cump!a con los requ[sitos para obtener servivios !egais gratuitos de un
programa de servicios legales sin fines de !ucro. Puede encontrar estos grupos sin fines de [ucro en el sit[o web de Cal[fornia Lega[ Services,
{www.lawhelgcalifornia.org), en el Centro de Ayuda de las Cortes de Ca[ifornia, (www.courtinfo.ca.aov/selfhep.esganol!) or poniendose en contacto con
la corte o el co!egio de abogados !oca!es. AVISO: Por [ey, !a corte tiene derecho a rec!amar las cuotas y los costos exentos por imponer un gravamen
sobre cualquier recuperacion de $10,000 o mas de valor recibida mediante un acuerdo o una concesion de arbitraje en un caso de derecho civil. "1`iene
que pager el gravamen de 1a corte antes de que [a corte pueda desechar el caso.

The name and address of the court is: Superior Coiut in and for the County of San Diego                           ~ CASENUIVIIIER:
(EI nombre y direccion de la corte es):                                                                            37-202C!-000391F3-CLI-CR-NC
325 South Melrose Dr
 Vista, CA 92081,
 The North County Regional Center.
 The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
 (Ei nombre, la direccion y ei numero del teiefono del abogado del demandante, o dei demandante que no tine abogado, es):
 Russel! Handv., Center for Disability Access, 8033 Linda Vista Road, Suite 200 San Diego, CA 92111
 (858) 375-7385
                                                                                              :®~"'` ~
                                                                                                        .
                                                                                                 G. Hormck400;_
 DATE: 10~9,r~020j                                     Clerk, by                                                                                      Deputy
 (Fecha)                                               (Secretario)                                                                                 (Adj unto)
 (For Proof of service of this summons, use Proof of Service of Summons (form POS-010).)
 (Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-010).)
                                         NOTICE TO THE PERSON SERVED: You are served
                                         1. ❑ as an individual defendant.
                                         2. ❑ as the person sued under the f!ctitious name of (specify):


                                         3. ❑ on behaif of (specify);
                                         under: ❑ CCP 416.10 (corporation)                 ❑ CCP 416.60 (minor)
                                                ❑ CCP 416.20 (defunct corporation)         ❑ CCP 416.70 (conservatee)
                                                ❑  CCP 416.40 (association or partnership) ❑ CCP 416.90 (authorized person)
                                                ❑ Other (specify):
                                         4. ❑ by personal delivery on (date):

 Forr,i Adopted for Mandatory Use                                   J
                                                                    r' UMMONS                                                    Cotle of CMl Procedure §§ 412.20, 465
   Judicial Councii of Califomia    -                                                                                                           avww.courtinfo.ca.gov
   SUM-100 [Rev. July 1, 2009]
Case 3:20-cv-02497-DMS-KSC Document 1-2 Filed 12/23/20 PageID.8 Page 3 of 14




   1     CENTER FOR DISABILITY ACCESS                          ELECTROti1CAi..LY FILED
         Raymond Ballister Jr., Esq., SBN 111282                 FjupFrior Court of Califarriia,
                                                                    Cr,urty of San Ciegu
   2     Russell Handy, Es , SBN 195058
         Amanda Seabocic,isq., SBN 289900                        1&0-62020 at 01:3s ::a4 .hd
   3     Zachary Best2 Esq., SBN 16603 5                         Clerk of tFiP Supa_rior Court
         Mail: 803 3 Linda Vista Road, Suite 200              Sy Gregorv, Horriick,Dzputy w:=leiic
   4     San Diego, CA 92111
         (858) 375-7385; (888) 422-5191fax
   5     amandas@potterhandy.com
   6     Attorneys for Plaintiff
   7
   8                  SUPERIOR COURT OF THE STATE OF CALIFORNIA
   9
                                COUNT'Y OF SAN DIEGO   ,

  10
  11
           Clris I.anger9                          Case N®.     37-2020-OOa39173- C U- C. R- N C

                  Plaintiff,
  12                                               UNLIMgTED CIVIL CASE
  13
             V.
                                                   C®m laint f®r in junc~ve
  14
           Ralphs Gr®cery C®m any, an              Relie~ and Damages F®r
           Ohio Corporation and ~oes 1-10,         Qrp®lata®ns Of: Americans with
  15              Defendants,                      Disabilities Act; Unruh Civil
                                                   Rights Act
  16
  17
  18
  19
             Plaintiff Chris Langer ("Plaintiff") complains of Ralphs Grocery
  20
       Company, an Ohio Corporation; and Does 1-10 ("Defendants"), and alleges
  21
       as follows:
  22
  23
  24
  25
  26
  27
  28


                                           1

       Complaint
Case 3:20-cv-02497-DMS-KSC Document 1-2
                                     s  Filed 12/23/20 PageID.9 Page 4 of 14
                                                     I




   1

   2     PAR'I'YES:

   3     l. Plaintiff is a disabled individual and a member_ of a protected class of
   4   persons under the Americans with Disabilities Act. Plaintiff suffers from
   5   Delayed Endolymphatic Hydrops (DEH) which has caused permanent partial
   6   hearing loss. He utilizes a variety of assistive listening devices in his day to day
   7   life, including hearing aids and headphones to compensate, though this still
   8   does not enable him to receive complete aural communication. When
   9   consuming audio content such as movies or tutorials on the internet he turns
  10   on closed captioning in order to comprehend all of the content.
  11     2. Defendant Ralphs Grocery Company owned or operated the Ralphs
  12   Grocery Company located throughout California, including stores in San
  13   Diego County, in August and October 2020.
  14     3. Defendant Ralphs Grocery Company owns and operates Ralphs
  15   Grocery Company located throughout California, including stores in San
  16   Diego County currently.
  17     4. Defendant Ralphs Grocery Company owned or operated the Ralphs
  18   Grocery   Company      websites,   with   root     doanains     of:
  19   https://www.thekrogerco.com/ and https:. /,/-`www.ralphs.com/-and all related
  20   domains, sub-domains and/or content contained within it, ("Website") in
  21   August and October 2020 respectively.
  22      5. Defendant Ralphs Grocery Company owns or operates the Websites
  23   currently.
  24      6. Plaintiff does not know the true names of Defendants, their business
  25   capacities, their ownership connection to the property and business, or their
  26   relative responsibilities in causing the access violations herein complained of,
  27   and alleges a joint venture and common enterprise by all such Defendants.
  28   Plaintiff is informed and believes that each of the Defendants herein,


                                                 2

       Complaint
Case 3:20-cv-02497-DMS-KSC Document 1-2 Filed 12/23/20 PageID.10 Page 5 of 14




   1      including Does 1 through 10, inclusive, is responsible in some capacity for the
   2      events herein alleged, or is a necessary party for obtaining appropriate relief.
    3     Plaintiff will seek leave to am.end when the true names, capacities,
    4     connections, and responsibilities of the Defendants and Does 1 through 10,
    5     inclusive, are ascertained.
    6

    7       JgJRISDICTI®No
    8       7. This Court has subject matter jurisdiction over this action as a court of
    9     general jurisdiction. This Court has personal jurisdiction over Defendants
  10      because they conduct substantial business in the State of California, County of
   11     San Diego, and Defendant's offending Website is available throughout
   12     California.
   13       8. Venue it proper in this Court because Defendant conducts business in
   14     this County.
   15        9. Unlimited jurisdiction is proper because Plaintiff seeks a permanent
   16 '   injunction ordering compliance with the Americans with Disabilities Act.
   17
   18        FACTUAL ALLEG1~.'~'F®NSa
   19        10. Plaintiff suffers from hearing loss and is a member of a protected class
   20     under the ADA.
   21        11. Plaintiff relies on subtitles and closed captioning to hear audio in
   22     recorded content.
   23        12. Ralphs Grocery Company operates "brick and mortar" facilities
   24     throughout California, open to the public, places of public service, and
   25     business establishments.
   26        13. Ralphs Grocery Company offers videos on its Website to induce
   27     customers to purchase its goods and to provide ideas on how to best use them.
   28     Websites and videos are some of the facilities, privileges, or advantages


                                                 3

          Complaint
Case 3:20-cv-02497-DMS-KSC Document 1-2 Filed 12/23/20 PageID.11 Page 6 of 14




   1    offered by Defendants to patrons of Ralphs Grocery Company.
   2      14. Plaintiff was a prospective customer who wished to access Defendant's
   3    goods and services.
   4      15. Plaintiff visited the Websites in August and October 2020 to confirm the
   5    business was open, look at Grocery for sale and delivery, and look for
   6    information about the company and its products.
   7      16. When Plaintiff attempted to view video content on the Website, he
   8    discovered that the videos lacked closed captioning, which made him unable
   9    to fully understand and consume the contents of the videos.
  10      17. Plaintiff experienced difficulty and discomfort in attempting to view
  11    videos on the website www.ralphs.com, including: "What is Grocery Delivery
  12    and How does it work" and on www.thekrogerco.com: "Better Together", and
  13    "Zero Hunger Zero Waste". As a result of this inaccessibility he was deterred
  14    from further use of the Website.
   15     18. Currently, the Defendants either fail to provide an accessible website or
   16   Defendants have failed to maintain in working and useable conditions those
   17   website features required to provide ready access to persons with disabilities.
   18     19. Despite multiple attempts to access the Website using Plaintiff's
   19   computer, Plaintiff has beeri denied the full use and enjoyment of the facilities,
   20   goods and services offered by Defendants as a result of the accessibility
   21   barriers.
   22      20. Plaintiff personally encountered accessibility barriers and has actual
   23   knowledge of them.
   24      21. By failing to provide an accessible website, the defendants denied
   25   Plaintiff full and equal access to the facilities privileges or advantages offered
   26   to their customers.
   27      22. Plaintiff has been deterred from returning to the website as a result of
   28   these prior experiences.


                                                4

        Complaint
Case 3:20-cv-02497-DMS-KSC Document 1-2 Filed 12/23/20 PageID.12 Page 7 of 14




   1      23. The failure to provide accessible facilities created difficulty and
   2    discomfort for the Plaintiff.
   3      24. If the Website had been constructed equally accessible to all individuals,
   4    Plaintiff would have been able to navigate the website and avail himself of its
   5    goods and/or services.
   6      25. Additionally, Plaintiff is a tester in this litigation and seeks future
   7    compliance with all federal and state laws. Plaintiff will return to the Website
   81   to avail himself of its goods and/or services and to determine compliance with
   9    the disability access laws once it is represented to him that the Ralphs Grocery
  10    Company and Website are accessible.
  11      26. Plaintiff is currently deterred from doing so because of Plaintiff's
  12    knowledge of the existing barriers and uncertainty about the existence of yet
  13    other barriers on the Website. If the barriers are not removed, Plaintiff will
  14    face unlawful and discrim.inatory barriers again.
   15      27. The barriers identified above violate easily accessible, well-established
   16   industry standard guidelines for making digital content accessible to people
   17   with he aring-impairments to access websites. Given the prevalence of
   18   websites that have impleinented these standards and created accessible digital
   19   content, it is readily achievable to construct an accessible website without
   20   undue burden on Ralph Grocery Company or a fundamental alteration of the
   21   purpose of the Website.
   22      28. Compliance with W3C Web Content Accessibility Guidelines
   23   ("WCAG") 2.1 AA standards are a viable rem.edy for these deficiencies and a
   24   standard that has been adopted by California courts for website accessibility.
   25      29.It's been established that failure to remove inaccessible website
   26   conditions violates the ADA and California law and requiring compliance with
   27   industry access standards is a remedy available to the plaintiff.
   28      30. The website content was intentionally designed, and based on


                                               5

        Complaint
Case 3:20-cv-02497-DMS-KSC Document 1-2 Filed 12/23/20 PageID.13 Page 8 of 14




   1    information and belief, it is the Defendants, policy and practice to deny
   2    Plaintiff access to the website, and as a result, deny the goods and services that
   3    are otherwise available to patrons of Ralphs Grocery Company.
   4       31. Due to the failure to construct and operate the website in line with
   5    industry standards, Plaintiff has been denied equal access to Defendant's
   6    stores and the various goods, services, privileges, opportunities and benefits
   7    offered to the public by Ralphs Grocery Company.
   8       32. Closed captioning can be provided at little cost, sometimes free or mere
   9    dollars per minute of video content.
  10       33. Given the nature of the barriers and violations alleged herein, the
  11    plaintiff alleges, on information and belief, that there are other violations and
  12    barriers on the Website that relate to his disability. In addition to the barriers
  13    he personally encountered, Plaintiff intends to seek removal of all barriers on
  14    the website that relate to his disability. See Doran v. 7-Eleven (9th Cir. 2008)
  15    524 F.3d 1034 (holding that once a plaintiff encounters one barrier, they can
  16    sue to have all barriers that relate to their disability removed regardless of
  17    whether they personally encountered the barrier).
  18       34. Plaintiff will amend the complaint, to provide further notice regarding
  19    the scope of the additional demanded remediation in the event additional
   20   barriers are uncovered through discovery. However, please be on notice that
   21   the plaintiff seeks to have all barriers related to his disability remedied.
   22

   23   Io FIRS'I' CAIJSE ®F AC'I'I®No VI0LA'I'IOl@T OF'I'IiE AMERIC.ANS
   24   WY'I'I-I I)ISABILI'I'IES AC'I° OF Z99® (On behalf of Plaintiff and against all
   25    Defendants.) (42 U.S.C. section 12101, et seq.)
   26      1. Plaintiff re-pleads and incorporates by reference, as if fully set forth
   27    again herein, the allegations contained in all prior paragraphs of this
   28    complaint. Defendant is a public accommodation with the definition of Title


                                                 6

         Complaint
Case 3:20-cv-02497-DMS-KSC Document 1-2 Filed 12/23/20 PageID.14 Page 9 of 14




   1    III of the ADA, 42 USC § 12181
   2       2. The website provided by the Defendant is a service, privilege or
   3    advantage of Ralphs Grocery Company brick and mortar facility.
   4      3. When a business provides services such as a website, it must provide an
   5    accessible website.
   6      4. Here, access to an accessible website has not been provided. A failure to
   7    provide an accessible website is unlawful discrimination against persons with
   8    disabilities.
   9       5. Here, access to an accessible website has not been provided. A failure to
  10    provide an accessible website is unlawful discrimination against persons with
  11    disabilities.
  12       6. Under the ADA, it is an act of discrimination to fail to ensure that the
  13    privileges, advantages, accommodations, facilities, goods and services of any
  14    place of public accommodation is offered on a full and equal basis by anyone
  15    who owns, leases, or operates a place of public accommodation. See: 42 U.S.C.
  16    § 12182(a). Discrimination is defined, inter alia, as follows: "Afailure to make
  17    reasonable modifications in policies, practices, or procedures, when such
  18    modifications are necessary to afford goods, services, facilities, privileges,
  19    advantages, or accommodations to individuals with disabilities, unless the
   20   accommodation would work a fundamental alteration of those services and
   21   facilities. 42 U.S.C. § 12182(b)(2)(A)(ii)."
   22      7. Here, the failure to ensure that the accessible facilities were available
   23   and ready to be used by the plaintiff is a violation of the law.
   24      8. Pursuant to 42 U.S.C. g 12188 and the remedies, procedures and rights
   25   set forth and incorporated therein, Plaintiff requests relief as set forth below.
   26
   27
   28


                                                 7

        Complaint
Case 3:20-cv-02497-DMS-KSC Document 1-2 Filed 12/23/20 PageID.15 Page 10 of 14




    1   II. SEC®ND CAI.TSE OF ACTI®Ne VI®LA'I'ION ®F"I'I-IE I.TN1gLTH CIVIL
    2   IZIGHTS AC'I' (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
    3   Code § 51-53.)
    4     1. Plaintiff repleads and incorporates by reference, as if fully set forth
    5   again herein, the allegations contained in all prior paragraphs of this
    6   complaint. The Unruh Civil Rights Act ("Unruh Act") guarantees, inter alia,
    7   that persons with disabilities are entitled to full and equal accommodations,
    8   advantages, facilities, privileges, or services in all business establishment of
    9   every lcind whatsoever within the jurisdiction of the State of California. Cal.
   10   Civ. Code §51(b).
   11     2. The Unruh Act provides that a violation of the ADA is a violation of the
   12   Unruh Act. Cal. Civ. Code § 51(fl.
   13     3. Defendants' acts and omissions, as herein alleged, have violated the
   14   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff's
   15   rights to full and equal use of the accommodations, advantages, facilities,
   16   privileges, or services offered.
   17      4. Because the violation of the Unruh Civil IZights Act resulted in difficulty,
   18   discomfort or embarrassment for the plaintifr, the defendants are also each
   19   responsible for statutory damages, i.e., a civil penalty. Cal. Civ. Code ~
   20   55.56(a)-(c).
   21      5. Pursuant to 42 U.S.C. g 12185 and the remedies, procedures and rights
   22   set forth and incorporated therein, Plaintiff requests relief as set forth below.
   23

   24          1DIIAYEIg:
   25          Wherefore, Plaintiff prays that this Court award damages and provide
   26   relief as follows:
   27       1. A Declaratory judgment that at the commencement of this action
   28   Defendants were in violation of the requirements of the ADA due to


                                                 8

        Complaint
Case 3:20-cv-02497-DMS-KSC Document 1-2 Filed 12/23/20 PageID.16 Page 11 of 14




    1   Defendants' failures to take action to ensure that its websites were fully
    2   accessible to and independently usable by hearing-impaired individuals,
    3   including providing close d-captioning on all video content containing audio
    4   elements.
    5      2. Pursuant to 42 U.S.0 5 12 181, a preliminary and permanent injunction
    6   enjoining Defendants from violating the ADA with respect to its website.
    7      3. Damages under the Unruh Civil Rights Act g 511, which provides for
    8   actual damages and a statutory minimum of $4,000 for each offense.
    9      4. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
   10   to 42 U.S.C. g 12205; and Cal. Civ. Code § 52.
   11
   12
   13   Dated: October 22, 2020                 CENTER FOR DISABILITY ACCESS
   14
   15
   16
   17                                           By:
                                                      ,~elw
   18                                           Russell Handy, Esg.
                                                Attorney for Plaintiff
   19
   20
   21
   22
   23
   24
   25
   26
   27   ' Note: the Plaintiff is not invoking section 5 5 of the California Civil Code
   28   and is not seeking injunctive relief und.er the Disabled Persons Act at all.


                                                9

        Complaint
   Case 3:20-cv-02497-DMS-KSC Document 1-2 Filed 12/23/20 PageID.17 Page 12 of 14
                                                                                                                                                                              CM-olt)
 ATTORNEY OR PARTY V:rTHOUT ATTORidEY 'Nae,
                                        m State 2ar number and address):                                                                      FOR COURT USE ONLY
  Russell 1-landy, Esq., S13N 195(~58
  Cetiter for Disabilitv Access
  v'1aiL 8033 Linda Vista Road, Suite 200 San Diero, CA 92111
  Deliver.y: 8033 L,inda Vista Road, Suite 200 San Diego, CA 92111                                                               ELECTROti16CA LLY FIL..ED
       TELEPNONENO.: ~/ 858) 375-7385              FAXNO.: (888) 42?-J191                                                            SUpentar lroUrt t7t ~`
                                                                                                                                                         e311toITfla,
 ATTORNEY FOR (Name):             la.lnttff,    C11r13 l..ange.l-                                                                       r~ ounty' ot :J~ln Di!~g.11

SUPERiOR COURT OF CALIFORNIA, COUNTY OF San Diego                                                                                    1026.12020 at 171:;33:34 .'"-►t{l
        STRE'cT A.DDRESs:         325 SOLltl? 1~lelroSe Dr                                                                           I'~'
                                                                                                                                      ~lerk   of the 3uperior Ccsurt
        MAILINGADDRESs:           325 SOLlt)1 M elrose Dr                                                                     6y Gregory Homick,Cleputy Clerit
       CITY AND ZIP CODE:         V •.1Sta, CA 92081,

             BR.ANCH N.AME:       Z'he   Nortli Countv Re ional Cetiter.
  CASE NAME:
                         Langer v. Ralphs Grocery Coanpany.
       ClVIL CASE CO!/ER SHEET                                                                                              CASE NUMBER:
                                                                            Complex Case Designation
            Unlim@ted              C]      Limited                                                                           37-2d20-0o039173-CU-CR-NC
            (Amount                        (Amount                      ~      Counter             Joinder
            demanded                       demanded is                  Fiied with first appearance by defendant             dudge Timothy M. Casseliy
            exceeds $25,000)               $25,000 or iess)                (Cal. Rules of Court, rule 3.402)                  DEPT:
                                               idet7iJ 1—o uClvw t1YUJt tJe uVtf7lJtCteu (Sefl lI1JULJUUVris Urt (Jca(~J. (,`' LJ.
1. Check one box below for the case type that best describes this case:
   Auto Tort                                                        Contract                                        Provisionally Complex Civil Litigation
   [         ~                                                      0       Breach of contracUwarranty (06)         (Cal. Rules of Court, rufes 3.400-3.403)
   ~
   I~            Auto (22)
   0             Uninsured motorist (46)                                    Ru(e 3.740 collections (09)                    Antitrust/Trade regulation (03)
   Other PIIPD/WD (Personal InjurylProperty                                 Other colEections (09)                         Construction defect (10)
   DamagelWrongful Death) Tort                                      0       Insurance coverage (18}                        Mass tort (40)
   0             Asbestos (04)                                            Other contract (37)                       0      Securities litigation (28)
   ~             Product liability (24)                             Real Property                                   0      EnvironmentallToxic tort (30)
   0             Medical malpractice (45)                                 Eminent domainllnverse                           Insurance coverage claims arising from the
   0             Other PI/PDM/D (23)                                      condemnation (14)                                above listed provisionally complex case
                                                                            Wrongful eviction (33)                         types (41)
       Won-PIlPDlVUD (Other) Tort
                                                                  Other real property (26)                          Enforcement of Judgment
                 Business tort/unfair business practice (07) 0
   I d`          Civil rights (08)                           Unlawful Detainer                                      0      En₹orcement of judgment (20)
   0             Defamation (13)                                            Commercial (31)                         MiScellaneous Civii Complaint
   0             Fraud (16)                                         0       Residential (32)                               RICO (27)
   ~             Inteliectuai property (19)                                 Drugs (38)                              0      Other complaint (not specifred above) (42)
   ~             Professional negligence (25)                       Judiciaf Review                                 Ilfliscellaneous Civil Petition
   ~    Other non-PI/PD/WD tort (35)                                        Asset forfeiture (Ob)                           Partnership and corporate governanca (21)
   Employment                                                               Petition re: arbitration award (11)
                                                                                                                    0      Other petition (not speciiied above) (43}
   ~             Wrongful termination (36)                          ~       Writ o₹ mandate (02)
   0             Other employment (15)                                      Other judicia[ review (39)
2. This case L—I is        L✓ 1 is not     complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
   a.       Large number of separately represented parties        d. 0    Large number of witnesses
   b.       Extensive motion practice raising difficuit or novel  e. 0    Coordination with related actions pending in one or more courts
                     issues that will be time-consuming to resolve                                  in other counties, states, or countries, or in a federal court
       C.            Substantial amount of documentary evidence                          f. 0       Substantial postjudgment judicial supervision

3. Remedies sought (check afl that apply): a.FT monetary b.EZI nonmonetary; declaratory or injunctive relief                                                       c. Opunitive
4. Number of causes of action (specify): 2: Americans with Disabilities Act, Unruh Civil Riglits Act
5. This case ~       is   ~✓ is not a class action suit.
6. If there are any known related cases, fife and serve a notice of related case. (You may use forr9,.PM-015.)
 Date:           10/22/2020
Russel Handv, Esq.


  o Plaintifif must file this caver sheet with the first paper fiied in the action or proceeding (except smal( claims cases or cases filed
    under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
    in sanctions.
  ® File this cover sheet in addition to any cover sheet required by local court rule.
  ® If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
    other parties ta the action or proceeding.
  a Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onl~t
                                                                                                                                                                                  a.ae 9 or 2
Form Adopted for Mandatory Use                                      CBVIL CASE CO@!ER SkiEET                                     Cal. Rules oPCourt, rules 2.30, 3.220, 3.400-3.403, 3.740;
  Judicial Council of Califomia                                                                                                          Cal. Standards of Judicial Administration, std. 3.10
  Ctd,-010 [Rev. July 1, 2007]                                                                                                                                        4nv.v.courtinfo.ca.gov
     Case 3:20-cv-02497-DMS-KSC Document 1-2 Filed 12/23/20 PageID.18 Page 13 of 14

                                                                                                                                            CM-010
                                          iNsTRUCTeONS ®N HoW T® CoMPLETE THE C®vER SHEET
To Plaintiffs and Of:hers Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistfcs about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the Califarnia Rules of Court.
To Parties in Rule 3.740 C®ilections Cases. A"collections case" under rule 3.740 is defined as an action for recovery of money
owed in a suin stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising ₹rom a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the follov✓ing: (1) tort
damages, (2) punitive damages, (3) recovery o₹ real property, (4) recovery o₹ personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Comp{ex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
compieting the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet mus't be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                          CASE TYPES AND EkAMPLES
Auto Tort                                          Contract                                           Provisionaily Complex Civil Litigation (Cal.
     Auto (22)—Personal Injury/Property               Breach of ContractMlarranty (06)                Rules of Court Rules 3.400-3.403)
         Damage/Wrongful Death                            Breach of Rental/Lease                           Antitrust/Trade Regulafion (03)
                                                                 Contract (not unlatvful detainer          Construction Defect (10)
     Uninsured Motorist (46) (if the                                                                       Claims Involving Mass Tort (40)
           case involves an uninsured                               or wrongful eviction)
                                                          ContractM~arranty Breach—Seller                  Securities Litigation (28)
           motorist claim subJect to                                                                       Environmental/Toxic Tor't (30)
           arbitratlon, check this item                       Plaintiff (not fraud or negligence)
                                                          Negligent Breach of Contract/                    Insurance Coverage Claims
           instead ofAuto)
                                                               Warranty                                         (arising from provisionally complex
Other PI/PDIlAfD (Personal Injury/                                                                             case type listed above) (41)
Property DamageNllrongful Death)                          Other Breach of Contract/Warranty
                                                      Collections (e.g., money owed, open               Enforcement of Judgment
Tort                                                                                                       Enforcement of Judgment (20)
     Asbestos (04)                                         book accounts) (09)
                                                           Collection Case—Seller Plaintif(                     Abstract of Judgment (Out of
           Asbestos Property Damage                                                                                 County)
           Asbestos Personal injury/                       Other Promissory Note/Collections                    Con₹ession of Judgment (non-
               Wrongful Death                                  Case
                                                      Insurance Coverage (not provisionally                         domesttc relations)
     Product Liability (not asbestos or                                                                         Sister State Judgment
                                                          complex) (18)
           toxic%nvironmental) (24)                                                                             Administrative Agency Award
      Medical Malpractice (45)                             Auto Subrogation
                                                           Other Coverage                                          (not unpaid taxes)
           Medical Malpractice—
                                                       Other Contract (37)                                      Petition/Certification of Entry of
               Physicians & Surgeons                                                                               Judgment on Unpaid Taxes
           Other Professional Health Care                 Contractual Fraud
                                                          Other Contract Dispute                                Other Enforcement of Judgment
               Malpractice                                                                                         Case
      Other PI/PD(WD (23)                          Real Property
                                                      Eminent Domainllnverse                            Miscellaneous Civil Comptaint
         Premises Liability (e.g., slip                                                                    RICO (27)
               and fall)                                   Condemnation (14)
                                                       Wrongful Eviction (33)                              Other Complaint (not speclfied
           Intentional Bodily InjurylPD/WD                                                                      above) (42)
                (e.g., assault, vandalism)             Other Real Property (e.g., quiet title) (26)             Declaratory Relief Only
           Intentional Infliction of                      Writ o₹ Possession of Real Property                   Injunctive Relief Only (non-
                Emotional Distress                        Mortgage Foreclosure                                      harassment)
           Negligent Infliction of                        Quiet Title                                           Mechanics Lien
                Emotional Distress                        Other Real Property (not eminent                      Other Commercial Complaint
           Other PI/PDIWD                                 domain, landlord/tenant, or                               Case (non-tort/non-complex)
 Non-PI/PDMfD (Other) Tort                                foreclosure)                                          Other Civil Complaint
    Business Tort/Unfair Business                  Unlawful Detainer                                                (non-tortlnon-complex)
          Practice (07)                                Commercial (31)                                  Miscelianeous Civil Petition
      Civil Rights (e.g., discrimination,              Residential (32)                                     Partnership and Corporate
          false arrest) (not civil                     Drugs (38) ('rf the case involves illegal                Governance (21)
           harassment) (08)                                drugs, check this item; otherwise,               Other Petition (not specified
      Defamation (e.g., slander, libel)                       report as Commercial or Resfdential)              above) (43)
            (13)                                   JudiciaB Review                                              Civil Harassment
      Fraud (16)                                       Asset Forfeiture (05)                                    Workplace Violence
      Intellectual Property (19)                       Petition Re: Arbitration Award (11)                      Eider/Dependent Adult
      Professional Negligence (25)                     Writ of Mandate (02)                                          Abuse
           Legal Malpractice                                  Writ—Administrative Mandamus                      Elecfiion Contest
           Other Professional Malpractice                     Writ—Mandamus on Limited Court                    Petition for Name Change
           (not medical or legal)                             Case Matter                                       Petition for Relief From Late
    Other Non-PI1PD/WD Tort (35)                          Writ—Other Limited Court Case                              Claim
 Employment                                                   Review                                            Other Civil Petition
    Wrongful Termination (36)                          Other Judicial Review (39)
    Other Employment (15)                                 Review of Health Officer Order
                                                          Notice of Appeal—Labor
                                                              Commissioner Appeals
 CM-D10 [Rev. July 1, 2007]                                                                                                                     Page 2 of 2
                                                       C'VIL CASE COVER SHEET
    Case 3:20-cv-02497-DMS-KSC Document 1-2 Filed 12/23/20 PageID.19 Page 14 of 14


SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
STREET ADDRESS:      325 S Melrose DRIVE
MAILING ADDRESS:     325 S Melrose DRIVE
CITY AND ZIP CODE:   Vista, CA 92081-6695
BRANCH NAME:         North County
TELEPHONE NUMBER: (760) 201-8031


PLAINTIFF(S)/ PETITIONER(S):                Chris Langer

DEFENDANT(S)/ RESPONDENT(S): Ralphs Grocery Company


LANGER VS RALPHS GROCERY COMPANY [IMAGED]
                                                                                            CASE NUMBER:
NOTICE OF CASE ASSIGNMENT
and CASE MANAGENIENT COrtfFEFiENCE                                                          37-2020-00039173-CU-CR-NC


CASE ASSIGNED FOR ALL PUI3POSES T0:
Judge: Timothy M. Casserly                                                            Department: N-31


COf111PLAINT/PET9TIOiV FILED: 10/26/2020


Tl(PE OF FiEARING SCHEDULED                            DATE            TOME         DEPT               JUDOE
Civil Case Management Conference                       04/02/2021      09:00 am     N-31               Timothy M. Casserly


Due to the COVID-19 pandemic, all hearings will be contlucted remotely until further notice. Absent an order of the court, personal
appearances at the hearing will not be allowed. For information on arranging telephonic or video appearances, contact CourtCall at
(888)882-6878, or at www.courtcall.com. Please make arrangements with CourtCall as soon as possible.

A case management statement must be completed by counsel for all parties or self-represented litigants and timely filetl with the court
at least 15 days prior to the initial case management conference. (San Diego Local Rules, Division II, CRC Rule 3.725).

AII counsel of record or parties in pro per shall appear at the Case Management Conference, be familiar with the case, and be fully
prepared to participate effectively in the hearing, inclutling discussions of ADR* options.

IT IS THE DUTY OF EACH PLAINTIFF (AND CROSS-COMPLAINANT) TO SERVE A COPY OF THIS NOTICE WITH THE
COMPLAINT (AND CROSS-COMPLAINT), THE ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION FORM (SDSC
FORM #CIV-730), A STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (ADR) (SDSC FORM #CIV-359), AND OTHER
DOCUMENTS AS SET OUT IN SDSC LOCAL RULE 2.1.5.

ALL COUNSEL WILL BE EXPECTED TO BE FAMILIAR WITH SUPERIOR COURT RULES WHICH HAVE BEEN PUBLISHED AS
DIVISION II, AND WILL BE STRICTLY ENFORCED.

TIME STANDARDS: The following timeframes apply to general civil cases and must be atlheretl to unless you have requested and
       been granted an extension of time. General civil cases consist of all civil cases except: small claims proceedings,
       civil petitions, unlawful detainer proceetlings, probate, guardianship, conservatorship, juvenile, parking citation
       appeals, and family law proceedings.

COMPLAINTS: Complaints and all otherdocuments listed in SDSC Local Rule 2.1.5 must be served on all named tlefendants.

DEFENDANT'S APPEARANCE: Defentlant must generally appearwithin 30 days of service of the complaint. (Plaintiff may
      stipulate to no more than 15 tlay extension which must be in writing and filed with the Court.) (SDSC Local Rule 2.1.6)

JU RY FEES: In order to preserve the right to a jury trial, one party for each side demanding a jury trial shall pay an advance jury fee in
        the amount of one hundred fifty dollars (S 150) on or before the date scheduled for the initial case management conference in
        the action.



COURT REPORTERS: Court reporters are not provided by the Court in Civil cases. See policy regarding normal availability and
unavailability of official court reporters at www.sdcourt.ca.gov.

'ALTERNATIVE DISPUTE RESOLUTION (ADR): THE COURT ENCOURAGES YOU TO CONSIDER UTILIZING VARIOUS
ALTERNATIVES TO TRIAL, INCLUDING MEDIATION AND ARBITRATION, PRIOR TO THE CASE MANAGEMENT CONFERENCE.
 PARTIES MAY FILE THE ATTACHED STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (SDSC FORM #CIV-359).




SDSC CIV-721 (Rev. 01-17)                                                                                                         Page:1
                                                           RlOTICE OF CASE ASSIONIIiiENT
